                                                         USOCSDNY
                                                        : DOCUMENT
UNITED STATES DISTRICT COURT                            :\ ELBCTRONlCAilY FILBD.
                                                        n
SOUTHERN DISTRICT OF NEW YORK                           liDOC #:                   ·                ,
UNITED STATES OF AMERICA,                               t!~~-·
                                                           aATE FtLBD:
                                                          ........ ..« .•   -···
                                                                                          rt{.;~ l i ~ J
                                                                                       .~·.·
                          Plaintiff,
                                                  18-Cr-342 (SHS)
             V.

MUHAMMAD WAQAR,                                   ORDER
                          Defendant.


SIDNEY H. STEIN, U.S. District Judge.
   IT IS HEREBY ORDERED that the date for defendant's sentencing is adjourned to
December 3, 2019, at 3:00 p.m.
Dated: New York, New York
       November 26, 2019

                                        SO ORDERED:



                                         d;t
                                          Sidn/y H. Stein, U.S.D.J.
